MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                                     FILED
      regarded as precedent or cited before any                                 Feb 04 2020, 9:06 am

      court except for the purpose of establishing                                   CLERK
                                                                                 Indiana Supreme Court
      the defense of res judicata, collateral                                       Court of Appeals
                                                                                      and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
      Wieneke Law Office, LLC                                  Attorney General of Indiana
      Brooklyn, Indiana
                                                               Courtney L. Staton
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Brian L. Gardner,                                        February 4, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               19A-CR-1914
              v.                                               Appeal from the Vanderburgh
                                                               Circuit Court
      State of Indiana,                                        The Honorable Kelli E. Fink,
      Appellee-Plaintiff.                                      Magistrate
                                                               Trial Court Cause No.
                                                               82C01-1804-F5-2751



      Mathias, Judge.


[1]   Brian L. Gardner (“Gardner”) appeals from the Vanderburgh Circuit Court’s

      revocation of his home detention placement, challenging whether sufficient


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1914 | February 4, 2020                   Page 1 of 5
      evidence supports the finding that he violated the terms and conditions of the

      community corrections program. Finding the evidence sufficient, we affirm.


                                 Facts and Procedural History
[2]   On January 20, 2019, Gardner pleaded guilty to Level 5 felony carrying a

      handgun without a license and was sentenced to two years to be served as a

      direct commitment on home detention. A company called ABK Tracking

      monitors participants in the home detention program; Gardner was familiar

      with ABK Tracking, apparently having submitted to numerous drug screens

      while serving a suspended sentence in 2016 and 2017. Appellant’s Conf. App.

      p. 31; Tr. p. 32.


[3]   Gardner’s home detention began on April 9, 2019. On May 1, he submitted to a

      “rapid instant drug test” that returned a positive result for the presence of

      methamphetamine. ABK Tracking followed its standard policy when an

      individual has a positive drug test: the individual can admit the positive result in

      an admission form or deny the positive result in a denial form. If the test result

      is denied, the test is sent to a laboratory for confirmation. If the test result is

      admitted, no further confirmation is sought. Gardner denied using

      methamphetamine and asked to be retested; however, he said that earlier the

      same day he had ingested unknown pills that he thought included a laxative.

      After being read the admission form from “top to bottom,” Gardner provided

      his electronic signature, admitting to using or testing positively for

      methamphetamine. Tr. p. 6.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1914 | February 4, 2020   Page 2 of 5
[4]   ABK Tracking submitted a home detention violation report and the State filed a

      petition to revoke Gardner’s placement on May 2. The trial court held a hearing

      on the matter on June 20. Gardner explained that when he gave his electronic

      signature, he believed it was for his drug test to be sent to a laboratory for

      further testing and did not know that he was signing the admission form. The

      trial court determined that Gardner was in violation of the terms and conditions

      of his home detention placement, and on July 18, revoked twenty months of

      Gardner’s twenty-four-month sentence to the Department of Correction. This

      appeal followed.


                                     Discussion and Decision
[5]   We note initially that, for probation to be a workable option for Indiana judges,

      judges “must have the ability to move with alacrity to protect public safety

      when adjudicated offenders violate the conditions of their sentences.” Stephens

      v. State, 818 N.E.2d 936, 941–42 (Ind. 2004). And our standard of review for an

      appeal from the revocation of a community corrections placement is the same

      as that for an appeal from the revocation of probation. Cox v. State, 706 N.E.2d
547, 551 (Ind. 1999). A probation revocation hearing is civil in nature, and the

      State need only prove the alleged violation by a preponderance of the evidence.

      Monroe v. State, 899 N.E.2d 688, 691 (Ind. Ct. App. 2009). We consider all the

      evidence most favorable to the judgment of the trial court and do not reweigh

      that evidence or judge the credibility of the witnesses. Id. If there is substantial

      evidence of probative value to support the trial court’s conclusion that a



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1914 | February 4, 2020   Page 3 of 5
      probationer has violated any term or condition of the community corrections

      placement, we will affirm its decision to revoke the placement. Id.


[6]   Gardner challenges the revocation of his home detention placement by arguing

      that there is insufficient evidence to support the trial court’s determination that

      he violated the terms of his home detention by testing positive for an illicit drug,

      methamphetamine. Here, the evidence presented was that Gardner submitted

      to a random drug test and the result was positive for methamphetamine. When

      confronted with this result of this test, Gardner signed an admittance form in

      which he admitted to using or testing positively for methamphetamine. His

      request that we credit his testimony that he mistakenly signed the admission

      form, meaning instead to have his positive drug test retested, is simply a request

      to reweigh evidence and judge witness credibility, which we decline to do. See

      Holmes v. State, 923 N.E.2d 479 (Ind. Ct. App. 2010) (holding urinalysis report

      was sufficient evidence to support trial court’s determination that probationer

      violated terms of home detention by consuming alcohol).


[7]   The trial court found the result of the test and Gardner’s signed admission form

      reliable to prove by a preponderance of the evidence that Gardner consumed

      methamphetamine. We conclude that the positive result and Gardner’s signed

      admission provided substantial evidence of probative value in support of the

      trial court’s determination and thus decline to disturb the revocation of

      Gardner’s home detention placement on appeal.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1914 | February 4, 2020   Page 4 of 5
                                                Conclusion
[8]   Sufficient evidence supports the trial court’s determination that Gardner

      violated the terms and conditions of his community corrections placement.


[9]   Affirmed.


      Kirsch, J., and Bailey, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1914 | February 4, 2020   Page 5 of 5